            Case 8:19-cv-01944-GJH Document 55 Filed 08/02/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


J.O.P, et al.                                        *

Plaintiffs,                                          *

v.                                                               Case No.: GJH-19-1944
                                                     *
U.S. DEPARTMENT OF HOMELAND
SECURITY et al.,
                                                     *
        Defendants.

                                                  *
*       *        *       *       *       *      *    *           *       *      *       *       *
                                                ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is ordered by the

United States District Court for the District of Maryland that:

     1. Plaintiffs’ Motion for Temporary Restraining Order, ECF No. 14, is GRANTED, and
        Defendants are immediately and for 14 days from the issuance of this Order:

              a. enjoined and restrained from applying their new asylum eligibility policy, as set forth
                 in USCIS’s May 31, 2019 memorandum, to bar individuals previously determined to
                 be unaccompanied alien children (“UACs”) from seeking asylum before the agency;
                 and

              b. enjoined and restrained from rejecting jurisdiction over the application of any UAC
                 (as defined in the Homeland Security Act, 6 U.S.C. § 279(g)(2)) under the
                 Trafficking Victims Protection Reauthorization Act (“TVPRA”) whose application
                 would have been accepted under the USCIS policy predating the May 31, 2019
                 memorandum;

              c. The Court has determined that provision of a security bond under Federal Rule of
                 Civil Procedure 65(c) is unnecessary.

     2. Defendant United States Citizenship and Immigration Services will retract any adverse
        decision already rendered in an individual case applying the 2019 UAC Memorandum
        within one week following entry of this Order, and reinstate consideration of such case
        applying the 2013 UAC Memorandum;

     3. Plaintiffs’ motion to proceed under pseudonym, ECF No. 12, is GRANTED;

                                                    1
         Case 8:19-cv-01944-GJH Document 55 Filed 08/02/19 Page 2 of 2




   4. The pending Motions to Appear Pro Hac Vice, ECF Nos. 46 & 47 are GRANTED; and

   5. The Parties shall contact chambers to set a status call to discuss further proceedings.


Dated: August 2, 2019                                         /s/
                                                              GEORGE J. HAZEL
                                                              United States District Judge




                                                  2
